Title: From “An Observer & Friend to Justice,” 23 November 1801
From: “An Observer & Friend to Justice”
To: Jefferson, Thomas


Sir
Charleston South Carolina 23 Nov 1801—
I have this day written a letter to Mr Galatin respecting the official Conduct of James Simons Collector of this port & requested him to shew it to you as time will not permit me to send you a Copy—I remain with consideraton of the highest respect
Your Most Obed. Servt.
An observer & friend to justice
PS. Policy will no doubt induce you to keep this communication as secret as possible—
If you think proper to receive any further information respecting the conduct of this Collector in his official Capacity it is in my power to give that which you have no idea off—& by your inserting a hint in the Gazettes I shall be able to know if you approve of my conduct in this business or not.
For instance. Sec. 53 & 55 of the Collection Law of 2 March 1799—Duty of Inspectors & Collectors as regards the returns of Cargoes landed at Charleston, liable to duty—From the manner in which this Business is conducted in the Collectors office it is impossible to Know what is landed or whether the government receives Duty on the whole Cargo or on only a small part thereof—the Inspectors in general are a set of ignorant Brutes in human shape who make their returns, which are not compared by the Collector as the Law directs—consequently it is impossible to Know whether the whole Duties are secured or not—again this Collector sets Clerks to calculate the Duties on Imports, who cannot copy a paper, and who are perfectly ignorant of the principles on which the duty is rated; this calculation is certified in the Naval office as right, by Clerks equally as ignorant as themselves, hence the United States may receive a Duty of only 12½ pr Cent on a large Amount, when they are entitled to 15 or 20 pr Cent—The Collector here receives ¾ of 1 pr ct, the Collector at New York ¼ of 1 pr Cent therefore in the first instance the latter must receive three times the Amount of Duties as the former to be equal to him in this instance, hence it results that the latter must employ a greater number of Clerks to execute the Business (at a more liberal Salary I am told) which is to be deducted from his profits—which will make his office of less value to him than the Collectors office is to the Collector of Charleston.—In short, if you are disposed to notice this information, please direct for me under the fictitious name of Jared [Irid?] Charleston South Carolina
